DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the at least two cylinde4r chambers.” There is insufficient antecedent basis for this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20180223977) in view of Nakayama et al. (US 2004/0016615; hereinafter “Nakayama”).

Claim 1
Fujii discloses a clutch device comprising (see FIGS. 5 and 8):
a plurality of clutches (43, 51, 22, 41);
a plurality of cylinder chambers (2e, 2c, 2d) provided such that the cylinder chambers respectively correspond to the clutches (43, 51, 22, 41);
a pump (82) configured to discharge a hydraulic fluid;
a plurality of control valves (832, 831) each of which is configured to control the hydraulic fluid supplied from the pump (82) to a corresponding one of the cylinder chambers; and
an oil passage (see annotated FIG. 5 below) that distributes the hydraulic fluid discharged from the pump (82), to the control valves (832, 831), wherein:
the oil passage includes at least one split point at which the hydraulic fluid discharged from the pump splits (see annotated FIG. 5 below).





[AltContent: textbox (Oil passage)]
[AltContent: textbox (Split point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    327
    443
    media_image1.png
    Greyscale

Fujii does not disclose at least one check valve is provided between the at least one split point and at least one control valve among the control valves, the at least one check valve being configured to block a flow of the hydraulic fluid in a direction from the at least one control valve toward the at least one split point.
However, Nakayama discloses that in conjunction with a solenoid (25) for each clutch (11, 12) is a check valve (22) and accumulator (24) in order to retain pressure during shifting between engaged clutches (see e.g., paragraphs [0045] and [0046]).
It would have been obvious to one having ordinary skill in the art to have modified Fujii to have included a check valve and accumulator associated with each solenoid actuating the clutches in order to provide avoid momentary pressure drops, e.g., during shifting.


Claim 2
Fujii as modified discloses wherein: at least one clutch (e.g., Fujii, 41) among the clutches (Fujii, 41 or 43) is a multi-disc clutch including a plurality of clutch plates (Fujii, 431, 432); and the at least one check valve (added check valve 22 of Kobayashi associated with solenoid 832 in Fujii) is provided between the at least one split point and the at least one control valve (Fuji, 832) configured to supply the hydraulic fluid to at least one cylinder chamber (Fujii 2e) among the cylinder chambers, each of the at least one cylinder chamber corresponding to the multi-disk clutch. This similarly applies to clutch 41 of Fujii with its solenoid (8310 modified to also include the associated check valve according to the rejection of claim 1.

Claim 3
Fujii as modified discloses wherein: the clutches include at least two multi-disc clutches (Fujii, 43 and 41) each including a plurality of clutch plates (Fujii, 431, 432, 411, 412), and a positive clutch (Fujii, 51, 22) configured to transmit torque by meshing; the at least one check valve is at least two check valves (see Fujii, FIG. 5 illustrating two solenoids which was modified according to claim 1 to each include an associated check valve; see also Kobayashi, FIG. 1, two clutches with two associated solenoids and check valves 22F and 22R); and the at least two check valves are provided between the at least one split point and at least two control valves (along at least one path from the split point to the solenoid; see FIG. 1 of Kobayashi where element 3 is akin to the location of the split point in Fujii) among the control valves, the at least two control valves being configured to supply the hydraulic fluid to at least two cylinder chambers among the cylinder chambers, and the at least two cylinder chambers respectively corresponding to the at least two multi-disc clutches (see FIG. 5 of Fujii).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokito et al. (US 2022/0135181)discloses a solenoid and check valve for a clutch; Shoemaker et al. (US 9,746,064) discloses two clutches with associated solenoids after a split point; Sugo et al. (US 2014/0020374) teaches that a check valve and solenoid can be alternatives of one another; Otanek et al. (US 2013/0341152) discloses three clutches each with its own check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659